Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks, filed 4/9/2021, with respect to claims 32, 45 have been fully considered and are persuasive.  The rejection of claims 32, 45 has been withdrawn. 

Allowable Subject Matter
Claims 32-37, 42-45, 49-53, 58 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 32, 45 none of the cited prior art discloses the claimed method steps.  The cited combinations of references in the Non-Final OA dated 1/11/2021 actually teach away from each other and even when a combination is forced would not read on the claimed subject matter.  Specifically, the disclosed ranges of PEO molecular weights of the cited prior art references Jaker/Leighton/Wang and Jaker/Leighton/Wang/Topolkaraev utilized in a previous and withdrawn rejection would not have been selected by one of ordinary skill in the art or yielded predictable results in the recited method steps to one of ordinary skill in the art before the effective filing date.
Wang recognized a molecular weight that Leighton would not have believed to be processable or combinable with the teachings of Jaker.  Therefore, such a combination cannot be maintained.  No other combination of references is available to Examiner for substitution of Leighton in a combination that doesn’t have the problem of teaching away.

Further, newly made of record Wang 2 (US 6071451) has too low of a molecular weight to read on the claimed range.  See claims.  Similarly, Wang 3 (US 6117947) has too low a molecular weight to read on the claimed range.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712